Citation Nr: 0529533	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  05-26 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from February 1942 to 
December 1945 and from September 1947 to October 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied service connection for 
tinnitus.

The Board observes that in a December 2003 VA Form 21-4138, 
the veteran requested an examination and an increase in his 
ratings for varicose veins and his cervical spine 
disabilities, with an effective date of grant of his last 
award.  In a May 2005 VA Form 21-4138, the veteran also 
indicated that his rating for bilateral hearing loss should 
be increased to 30 percent based on his recent VA examination 
results and requested that his rating be increased.  These 
three issues are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  VA has expended sufficient effort to obtain all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, the appeal.

2.  The veteran's current tinnitus may not be disassociated 
from acoustic trauma suffered during service, which resulted 
in service-connected bilateral hearing loss.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, 
bilateral tinnitus was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005), 
was enacted and became effective.  This law describes VA's 
duty to notify and assist claimants in substantiating a claim 
for VA benefits.  VA also revised the regulations effective 
November 9, 2000.  See 66 Fed. Reg. at 45,620-32 (Aug. 29, 
2001); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

With respect to the issue of entitlement to service 
connection for tinnitus, the Board finds that the AOJ has 
substantially satisfied the duties to notify and assist, as 
required by the VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  To the extent 
that there may be any deficiency of notice or assistance, 
there is no prejudice to the appellant in proceeding with 
this issue given the favorable nature of the Board's decision 
granting service connection for bilateral tinnitus.

Service Connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).  Certain chronic diseases, including 
bilateral hearing loss, may be presumed to have been incurred 
during service if manifested to a compensable degree within 
one year of separation from active military service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2005).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  Additionally, service connection may be granted 
for a disorder found to be proximately due to, or the result 
of, a service-connected disability, including on the basis of 
aggravation.  38 C.F.R. § 3.310 (2005); Allen v. Brown, 7 
Vet. App. 439 (1995).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Lay or medical 
evidence, as appropriate, may be used to substantiate service 
incurrence.  The Court has held that "where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required."  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  Under 
certain circumstances, the veteran's statements concerning 
continuity of symptoms may place the evidence in relative 
equipoise, and therefore be sufficient to grant the claim.  
Rowell v. Principi, 4 Vet. App. 9, 19 (1993); Cartright v. 
Derwinski, 2 Vet. App. 24 (1991) (lay evidence alone may be 
sufficient to place the evidence in equipoise and thus, under 
38 U.S.C. § 5107 (formerly 38 U.S.C. § 3007), establish 
entitlement to benefits).

Here, service connection has been in effect for bilateral 
hearing loss since the veteran was discharged from service in 
1963.  Grant of service connection was based upon service 
medical records showing impaired hearing since 1950, a 
numerical profile for hearing of "3" since 1957, and a 
March 1964 VA audiological examination report revealing 
impaired hearing, even though there were normal clinical 
findings for the ears.  Hearing loss was noted to be more 
pronounced for the higher frequencies.  During World War II, 
the veteran was a gunner's mate in the Navy.  

At a March 1965 personal hearing, the veteran testified that 
in 1951 or 1952 he was given an H3 and told that if he was 
rated H4, that would be sufficient enough to discharge him 
from service for medical reasons.

VA treatment records reflect that the veteran was seen for a 
hearing evaluation in April 1999.  He reported a gradual 
hearing loss with a history of military noise exposure.  The 
audiological tests results showed puretone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
50
60
90
95
LEFT
30
35
45
75
100

The puretone average for the right ear was 74 and the average 
for the left ear was 80.  The veteran's speech 
recognition/discrimination score using the Maryland CNC test 
was 84 percent for the right ear and 92 percent for the left 
ear.  On examination, he was diagnosed with mild 
sensorineural hearing loss in both ears consistent with 
history and age.  

At a July 2001 VA audiological evaluation, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
50
65
95
95
LEFT
50
50
80
95
95

The puretone average for the right ear was 76 and the average 
for the left ear was 80.  The veteran's speech 
recognition/discrimination score using the Maryland CNC test 
was 84 percent for the right ear and 80 percent for the left 
ear.  He was diagnosed with sensorineural hearing loss in 
both ears, and hearing aids were recommended.

At a September 2003 VA audiological examination, the veteran 
reported increasing difficulty hearing speech.  Puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
65
90
90
LEFT
55
50
65
80
100

The puretone average for the right ear was 70 and the average 
for the left ear was 74.  The veteran's speech 
recognition/discrimination score using the Maryland CNC test 
was 80 percent for the right ear and 72 percent for the left 
ear.  The diagnoses included sensory hearing loss of the 
right ear and mixed hearing loss of the left ear.  Speech 
recognition was good in the right ear and fair in the left 
ear.  The diagnoses were moderate to severe sensory hearing 
loss in the right ear and severe mixed hearing loss in the 
left ear.  

In a January 2005 VA audiological examination report, the 
examiner noted that the veteran's retirement examination 
reflected high-frequency hearing loss, with a 4000 Hertz 
notched pattern for the right ear.  Other in-service 
audiological testing also documented high-frequency hearing 
loss.  The veteran reported that he was a Navy gunner.  He 
complained most about noise affecting his hearing loss.  
Occupational and recreational noise exposure was denied.  The 
veteran also complained of constant, high-pitched bilateral 
tinnitus, left ear worse.  The examiner indicated that onset 
was approximately five years ago.  

Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
70
90
90
LEFT
45
50
70
85
105

The puretone average for the right ear was 71 and the average 
for the left ear was 78.  The veteran's speech 
recognition/discrimination score using the Maryland CNC test 
was 68 percent for the right ear and 76 percent for the left 
ear.  The diagnoses included sensorineural hearing loss and 
subjective tinnitus, medical evaluation is not likely to lead 
to treatment that will improve hearing.  The examiner added 
that the relationship between the veteran's hearing loss and 
military service had been previously established.  But added 
that the relationship between the veteran's tinnitus and 
military service is speculative because: (1) onset of 
tinnitus was remote in time to military service; (2) the 
claims file does not include documentation of tinnitus in 
service or nearer in time to service; and (3) his tinnitus is 
not unexpected considering his age and medical history.

In an April 2005 notice of disagreement, the veteran claimed 
that his tinnitus was incurred in service and was not 
treatable and is directly associated with his service-
connected hearing loss, that was suffered during combat 
service in World War II as a Navy gunner's mate.  He 
elaborated that, at no time during the numerous VA 
examinations over the past 42 years, was he ever asked about 
his tinnitus; that it was his understanding that the most 
recent VA examination results would warrant and increase in 
his disability rating for hearing loss from 20 percent to 30 
percent; and that it would be incongruous to deny him service 
connection of tinnitus while increasing his hearing loss 
rating.  The veteran added that as a layperson he was not 
aware of tinnitus (that is, that it was separate and distinct 
from his hearing loss), and that either his explanation was 
misunderstood, overlooked or rejected, because he thought 
hearing loss and tinnitus were the same.  As noted in a 
February 2004 statement, it was only when he started wearing 
hearing aids, that he could hear the rustle of paper and the 
drone of air-conditioners and other motor noises.  Now he can 
differentiate between the sounds, and realizes that the 
continuous noise is not ambient but is the result of 
tinnitus.  While tinnitus might not be considered a primary 
condition, he felt that it should be considered as secondary 
to his bilateral hearing loss.

In this case, the veteran essentially contends that he was 
exposed to acoustic trauma during service and that his 
current tinnitus is related to that noise exposure or is 
secondary to his bilateral hearing loss.  

The veteran's service medical records are negative for 
complaints or diagnosis of, or treatment for, ringing in his 
ears (tinnitus).  The 2005 VA examination reports show that 
the veteran complained of constant high-pitched tinnitus in 
both ears, worse on the left, and audiograms reveal bilateral 
sensorineural hearing loss.  At the 2005 VA examination, the 
examiner diagnosed the veteran with bilateral tinnitus and 
opined that the veteran's tinnitus was not unexpected 
considering his medical history and age.  

Under 38 C.F.R. § 3.102 (2005), when a reasonable doubt 
arises regarding service origin, the degree of disability, or 
any other point, such doubt will be resolved in the veteran's 
favor.  A reasonable doubt is one, which exists because of an 
approximate balance of positive and negative evidence that 
does not satisfactorily prove or disprove the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board 
observes that the available medical evidence does not 
demonstrate continuity of tinnitus from service and the 2005 
VA examiner was somewhat equivocal about the relationship of 
the veteran's current tinnitus to service.  But the Board 
notes that the veteran has explained that no one had ever 
asked him about tinnitus and that, until he got his hearing 
aids, he did know that tinnitus was separate from his hearing 
loss.  There is nothing in the record to support the 2005 
examiner's statement that the veteran's tinnitus had its 
onset about five years ago, the reason that the examiner used 
to support that it would be speculative to find the veteran's 
tinnitus had a relationship to service.  But the examiner 
went on to say that the veteran's tinnitus was not unexpected 
considering his age and medical history.  An Internet article 
submitted by the veteran revealed that loud noise is a very 
common cause of tinnitus.  It is undisputed that the veteran 
was exposed to acoustic trauma, loud noise in service as a 
gunner's mate, which caused his bilateral hearing loss.  
Thus, the Board finds that, resolving the benefit of doubt in 
the veteran's favor, the record establishes that the veteran 
sustained acoustic trauma during service, sufficient to have 
caused the veteran's service-connected hearing loss 
disability, and that his current tinnitus cannot be 
disassociated from the acoustic trauma in service.  
Accordingly, service connection for tinnitus is warranted.  
38 C.F.R. §§ 3.102, 3.303 (2005).


ORDER

Service connection for bilateral tinnitus is granted.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


